Citation Nr: 1110001	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for PTSD and it denied the claims for service connection for bilateral hearing loss and tinnitus.  

The Board notes that the Veteran initially filed a claim for service connection for PTSD that was denied in an unappealed January 2004 rating decision.  That decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  During the pendency of this appeal, VA regulations governing service connection for PTSD that have liberalized and now provide a more relaxed evidentiary standard for establishing the required in-service stressor in certain cases.  75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  These regulatory changes essentially comprise a new legal theory for entitlement and, therefore, the Board finds that the Veteran's claim is entitled to consideration on a de novo basis.   Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record supports the finding that the Veteran's tinnitus was likely incurred during service.
2.  The competent medical evidence of record shows that the Veteran has a current diagnosis of PTSD. 

3.  The Veteran's his claimed in-service stressors are related to fear of hostile military or terrorist activity (including friends dying and exposure to enemy small arms, mortar, and rocket fire, resulting in feelings of fear, helplessness, or horror), which is consistent with the places, types, and circumstances of his service and have been medically linked to support his current diagnosis of PTSD by VA psychiatrists.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decisions to grant service connection for tinnitus and PTSD, any further discussion as to possible lapses in VA's duties to assist and notify with regard to these issues would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including psychosis and organic diseases of the nervous system may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Tinnitus 

The Veteran claims entitlement to service connection for tinnitus.  Specifically, he attributes his tinnitus to injury caused by exposure to combat noise while he was stationed in Vietnam and exposure to airplane noise while assigned to an aviation battalion.   The Veteran reports that he has experienced symptoms of tinnitus since service.  See January 2007 application for compensation and the report of a July 2007 VA audiological examination. 

Initially, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's Report of Transfer or Discharge (DD Form 214) shows he had a military occupational specialty (MOS) as electronic record repairman and he was stationed in Vietnam from November 1969 to November 1970.  While this particular MOS has not been assigned a probability of hazardous noise exposure by the Army, it is noted that a similar position (electronic maintenance chief) is assigned a high probability of hazardous noise exposure.  To that extent, by analogy, the Veteran's MOS is likely assigned a high probability and his exposure to extreme noise in service is conceded.  

The remaining questions on appeal are whether the record shows the Veteran has a current disability and if the disability is etiologically related to his in-service noise exposure. 

The Board notes that the record does not contain a complete copy of the Veteran's service records.  None of the available service treatment records shows complaints, treatment or diagnosis for tinnitus.  

The only post-service medical evidence of tinnitus is contained in the July 2007 VA audiology examination report and a December 2006 private medical statement from Dr. R. W. L.  

The July 2007 VA audiology examination report shows the Veteran has a diagnosis of tinnitus and he has reported an onset of tinnitus while he was in service.  The Veteran denied a history of post-service noise exposure.  In response to the question asking her if the Veteran's tinnitus was likely related to his period of service, the examiner stated that she "cannot resolve this issue without resort to mere speculation."  The examiner stated that she could not provide an opinion due to the lack of evidence pertaining to hearing thresholds during his period of service and since his discharge.  

The December 2006 private medical statement from Dr. L. shows that the Veteran has a diagnosis of tinnitus.  Dr. L. noted that the Veteran reported having symptoms of tinnitus for "many years" and he noted the Veteran's reported history of inservice noise exposure.  Dr. L. did not provide any statement on the etiology of the Veteran's tinnitus. 

There are no other pertinent treatment records contained in the claims folder.  

In this case, the record shows that the Veteran has a current diagnosis for tinnitus. The Veteran maintains that he has experienced tinnitus, bilaterally, since service and it is the result of noise exposure from combat noises and airplane engines.  The Veteran is competent to attest that he has tinnitus and to report when tinnitus began. 

By its nature, tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  Moreover, the record lacks any medical opinion that weighs against the Veteran's assertions that his tinnitus was incurred in service.  The Veteran has consistently and credibly stated that his tinnitus began in service and that it has continued thereafter.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Board finds that the Veteran's current tinnitus is consistent with the circumstances of service as an electronic repairman in a war zone.  Additionally, the file contains no evidence of noise exposure since service that could constitute an intervening cause for the tinnitus. 

Here, given the findings of acoustic trauma in service and the Veteran's own competent lay statements of chronic symptoms of tinnitus in service and thereafter, the Board concludes that the Veteran's description of his tinnitus is sufficient to support his assertion that his tinnitus was incurred in service.  Moreover, there is no medical nexus opinion to the contrary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board finds that the Veteran's tinnitus is likely related to service.   Hence, service connection for the disability is warranted, and the claim is granted.  See 38 C.F.R. § 3.303.

PTSD 

The Veteran seeks entitlement to service connection for PTSD. 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection specifically for PTSD. 

Under the laws administered by VA regulations service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Here, the Veteran asserts entitlement to service connection for PTSD.  He asserts that while he was stationed in Vietnam, he was exposed to enemy fire while driving trucks that carried equipment to units.  The Veteran reports that he witnessed wounded soldiers screaming and dead bodies.  The Veteran has also reported observing casualties resulting from friendly fire.  He reported that during one particular incident, he witnessed another soldier open fire with his M16 machine gun and cause several causalities and two fatalities.  See the report of a May 1995 VA psychiatric examination report.  

The record shows that the Veteran has a current diagnosis conforming to the DSM-IV criteria.  See the reports of VA psychiatric examination reports dated May 1995, May 2002 and October 2003, and private psychiatric evaluations dated February 2007 and March 2007.   The remaining questions on appeal are whether the evidence of record supports the Veteran's claimed in-service stressors actually occurred and it establishes a link between the current symptomatology and the claimed in-service stressors.  

The Board turns first to the issue of whether the record shows a confirmed inservice stressor event.  In this regard, the Board first observes that the evidence does not establish that he engaged in combat with the enemy.  The Veteran's Report of Transfer or Discharge (DD Form 214) reflects that he served in Vietnam from November 1969 to November 1970, and he received the Vietnam Service Medal (VSM) with a bronze star and the Vietnam Campaign Medal (VCM), but neither of these awards are indicative of direct combat.  The Veteran's military occupational specialty (MOS) was an electronic equipment repairman.  There is no independent corroboration of his claimed in-service stressors.  As such, the Board must be determined whether the Veteran's lay statements alone are sufficient to establish the occurrence of such claimed stressors.   

As noted above, in order for a veteran's lay statements to support a claimed inservice stressor event, the alleged stressor must (1) relate to the veteran's fear of hostile military or terrorist activity and (2) a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of  PTSD and that the veteran's symptoms are related to the claimed stressor, and (3) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Initially, the Board notes that the Veteran has consistently reported during his VA and private psychiatric evaluations that he was exposed to hostile fire and he observed enemy attacks on other soldiers and instances of friendly fire with casualties while he was stationed in Vietnam.  See the reports of VA psychiatric examination reports dated May 1995, May 2002 and October 2003, and private psychiatric evaluations dated February 2007 and March 2007.  These reports contain similar findings that show the Veteran reported having flashbacks, nightmares, and intrusive memories of experiences in Vietnam due to exposure to combat in his vicinity.  In the May 2002 VA psychiatric report, examiner recorded that the Veteran stated that he felt that he was in "danger for his life the whole time he was in the DMZ."  The examiner from the October 2003 VA psychiatric examination noted that the Veteran "talked about being scared when he was in Vietnam."  It is clearly apparent that the Veteran's claimed inservice stressors relate to his fear of hostile military activity while he was stationed in Vietnam. 

It is also apparent from a review of the May 1995, May 2002, and October 2003 VA psychiatric examination reports that those VA examiners have diagnosed the Veteran with PTSD based on his claimed in-service stressors.  The October 2003 VA examiner specifically noted that the Veteran denied any post-military stressor events.  

In addition, the Veteran's claimed inservice stressor events are likely consistent with the places, types, and circumstances of his service.  The Board notes that the claims folder does not contain any of the Veteran's service personnel records beyond his DD 214, which only verifies he was stationed in Vietnam and it reflects his MOS.  Given the Veteran's credible reports that he was exposed to enemy and he witnessed attacks on other soldiers, and his MOS which would place him in close proximity to combat equipment, the Board finds that his reported stressor events are likely consistent with his service.  

Based on the foregoing evidence, the Board finds that the Veteran's claimed stressors are related to a fear of hostile military or terrorist activity.  In particular, the Veteran's claimed stressors include involvement in events and circumstances that involved actual or threatened death or serious injury to himself and others (including incoming artillery, rocket, mortar, and small arms fire), and his response to such incidents included fear, helplessness, or horror.  Further, his reported stressor events are consistent with the places, types, and circumstances of the Veteran's service while he was stationed in Vietnam.  Therefore, the Board concludes that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors under the amended version of 38 C.F.R. § 3.304(f)(3). 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Furthermore, as noted above, the May 1995, May 2002 and October 2003 VA examiners have diagnosed the Veteran with PTSD based on these claimed in-service stressors.  The Veteran's PTSD symptoms have been medically linked to his inservice stressor events.

In summary, the evidence demonstrates the Veteran has a current PTSD diagnosis, his in-service stressors are based on fear of hostile military or terrorist activity and they are consistent with his service, and there is a medical link between his current PTSD symptoms and such in- service stressors.  As such, service connection is warranted for PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for PTSD is granted. 


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He attributes his bilateral sensorineural hearing loss to injury caused by exposure to combat noise while he was stationed in Vietnam and exposure to airplane noise while assigned to an aviation battalion.  The Veteran also reports that he suffered a head trauma during his period of service.  

Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims folder.  

First, a remand is needed to provide the Veteran with a new VA audiology examination.  Since the July 2007 VA audiology examination, additional service treatment records have been associated with the claims.  It appears that one of these additional records is part of the examination report prior to the Veteran's separation from service.  This record shows hearing thresholds that indicate bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App, 155 (1993) (any threshold over 20 indicates some degree of hearing loss).  However, it does not show bilateral hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  Given that the July 2007 VA examiner supported her opinion by citing the lack of auditory thresholds at separation, and the addition of a service treatment record that shows some indication of hearing loss in service, the Board finds that a new VA audiology examination to determine the etiology go the Veteran's bilateral hearing loss is warranted.  

The Board notes that the Veteran has indicated that he will not report for any future VA medical examinations.  See January 2010 report of contact.  If the Veteran is unwilling to attend another VA audiology examination, the RO/AMC should still seek to obtain a VA examiner's medical opinion based on the information already contained in the claims folders.  

A remand is also needed to attempt to obtain a complete copy of the Veteran's service treatment record.  The Board notes that the Veteran's service treatment records are no longer associated with the claims folder.  

It appears that at one time the Veteran's service treatment records were associated with the claims folder as they were reviewed in conjunction with the January 2004 rating decision and other previous rating decision.  While July 2007 VA examiner stated that she reviewed the service treatment records in conjunction with writing the examination report, she specifically stated that the record lacked "hearing thresholds at enlistment and discharge in the service medical claim file."  It is unclear when the service treatment records were last associated with the claims folder.  The RO/AMC should attempt to locate the missing records or attempt to obtain copies of these service treatment records and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate the Veteran's service treatment records and again associate them with the claims file.  If it is determined that the service treatment records were, in fact, never in the claims file, or are missing, then make requests to appropriate sources for the original or copies of such records. 

Requests should be made until it is determined that additional requests would be futile.  All requests and responses, positive and negative, should be associated with the claims file. 

2.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested bilateral hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to acoustic trauma during service.  The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records

3.  If the Veteran refuses to attend the scheduled VA examination, then the RO/AMC should still have the VA examiner review the claims folder and provide an opinion as to whether it is at least as likely as not that any current hearing loss is related to acoustic trauma during service.

4.  After undertaking the actions mentioned above, the RO/AMC should perform any additional development which it deems to be necessary.  Then the RO/AMC should readjudicate the Veteran's claims for service connection, taking into consideration all of the evidence of record.   If any benefit sought is not provided, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


